      Case 1:20-cv-07637-JSR Document 39 Filed 02/12/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
GIFTY AFRAM,                        :
                                    :
               Plaintiff,           :
                                    :           20-cv-7637 (JSR)
          -v-                       :
                                    :          MEMORANDUM ORDER
                                    :
EXPERIAN INFORMATION SOLUTIONS,     :
INC.; TRANS UNION LLC; EQUIFAX      :
INFORMATION SERVICES LLC; and FORD :
MOTOR CREDIT COMPANY LLC,           :
                                    :
                                    :
               Defendants.          :
------------------------------------x

JED S. RAKOFF, U.S.D.J.

     Now before the Court is the motion of defendant Trans Union LLC

(“Trans Union”) to stay this action pending resolution of a related

state court action. Dkt. No. 35 (“Trans Union Mem.”). Plaintiff

opposes. Dkt. No. 38 (“Afram Opp.”). For the reasons set forth below,

the motion is denied.

     Plaintiff Gifty Afram alleges that she is the victim of identity

fraud. In particular, she alleges that a lease account was opened

in her name with defendant Ford Motor Credit Company LLC (“Ford”)

by someone with access to her personal information and documents,

without   her   knowledge   or   consent.   Plaintiff’s   First   Complaint

(“Compl.”), Dkt. No. 1, ¶ 29. When the alleged fraudster stopped

making payments, Ford sued plaintiff “sometime during 2019” in Albany

City Court to recover on the debt. Id. ¶ 25; see also Ford Motor


                                    1
      Case 1:20-cv-07637-JSR Document 39 Filed 02/12/21 Page 2 of 5



Credit Co., LLC v. Afram, Case No. CV-000679-19/AL (the “State

Action”). On February 24, 2020, Ford filed a motion for summary

judgment in the State Action based on plaintiff’s liability on the

account. Plaintiff has not yet opposed that motion. After plaintiff

discovered that the credit reporting agency (“CRA”) defendants 1 were

reporting on her credit that the lease was in default, she disputed

the alleged inaccurate reporting to the CRAs. Compl. ¶ 33. On

September   15,   2020,   the   alleged   inaccuracies   still   unresolved,

plaintiff sued the CRAs and Ford in this Court, asserting claims

under the Fair Credit Reporting Act (“FCRA”) and New York State Law.

The fact of the underlying State Action was pleaded in the Complaint.

See id. ¶ 25.

     This Court held an initial pretrial conference on October 23,

2020. During that conference, the Court approved a case management

plan setting various discovery deadlines, including the end of all

discovery by March 9, 2021. Dkt. No. 24. Most imminently, depositions

must be completed by February 28, 2021. Id. Trans Union did not

object to the proposed case management plan and did not mention,

much less raise an issue regarding, the pending State Action. This

case is now well underway: Plaintiff has already served Rule 30(b)(6)

notices on all defendants, requested dates for depositions of fact




1    The CRA defendants are Trans Union, Experian Information
Solutions, Inc. (“Experian”), and Equifax Information Services LLC
(“Equifax”).
                                     2
      Case 1:20-cv-07637-JSR Document 39 Filed 02/12/21 Page 3 of 5



witnesses, and settled with Equifax. Afram Opp. at 17; Dkt. No. 36

(Notice of Settlement). On February 4, 2021, however, Trans Union

moved to stay this action pending resolution of what it calls

“plaintiff’s duplicative state court case.” Trans Union Mem. at 1.

     “[T]he power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes on

its docket with economy of time and effort for itself, for counsel,

and for litigants.” Louis Vuitton Malletier S.A. v. LY USA, Inc.,

676 F.3d 83, 97 (2d Cir. 2012) (quoting Landis v. N. Am. Co., 299

U.S. 248, 254 (1936)). “A court may decide in its discretion to stay

civil proceedings when the interests of justice seem to require such

action.” Id. (alteration and emphasis omitted). The party seeking a

stay “bears the burden of establishing its need.” Clinton v. Jones,

520 U.S. 681, 708 (1997).

     Trans Union contends that, should Ford prevail on its summary

judgment motion in the State Action, plaintiff’s federal claims,

which are premised on inaccurate reporting, will be foreclosed. Since

the State Action was filed before this action, Trans Union asserts

that this Court should stay this case and allow the state court to

resolve that dispositive issue. Trans Union Mem. at 1-2. Accusing

plaintiff of forum shopping, Trans Union suggests that plaintiff is

simply seeking to litigate claims in federal court rather than

respond to Ford’s dispositive motion in the earlier-filed state case.

Id. at 5.

                                   3
         Case 1:20-cv-07637-JSR Document 39 Filed 02/12/21 Page 4 of 5



      In   response,      plaintiff    contends     that    the   stay    request    is

untimely since Trans Union failed to raise the issue during the

initial pretrial conference, when the Court largely approved the

parties’ jointly submitted discovery plan. Afram Opp. 3. She also

clarifies that she previously sought and received a 90-day stay of

the State Action, and recently applied for an additional 90-day stay,

see Dkt. No. 38-1, which, if granted, would pause the State Action

until May 9, 2021. Finally, plaintiff represents that the State

Action     pending   in   Albany   City     Court   is     subject   to   a   $15,000

jurisdictional       limit,    which      effectively       precludes      her    from

counterclaiming in that action.2

      The Court agrees with plaintiff and will not stay the action.

Although the Court possesses the power stay the action, Trans Union

has provided no justification for failing to raise this issue during

the   initial    pretrial     conference,     before     the   parties    began     the

discovery process. While Trans Union might be correct that the

pending summary judgment motion in the State Action could resolve

many, if not all, of plaintiff’s claims here, that motion, although


2    Plaintiff spends most of her brief discussing the Colorado River
abstention doctrine, which governs whether a federal court with
jurisdiction over a case should step aside in favor of parallel
litigation occurring in state court. See Colorado River Water
Conservation District v. United States, 424 U.S. 800 (1976). That
doctrine, however, is inapposite. Trans Union is not arguing that
this Court lacks subject matter jurisdiction over the dispute;
instead, Trans Union’s motion is best construed as a request for the
Court to exercise its discretionary power by staying, but not
dismissing, this action.
                                        4
         Case 1:20-cv-07637-JSR Document 39 Filed 02/12/21 Page 5 of 5



filed in February 2020, has shown few signs of progress. And, in

light of     plaintiff’s additional requested         stay,    it may not be

resolved until May 2021. Moreover, although the State Action is

obviously related to this action, it is by no means duplicative,

since the remaining CRA defendants are not parties to that case. Cf.

Universal Gypsum of Georgia, Inc. v. American Cyanamid Co., 390 F.

Supp. 824, 826-27 (S.D.N.Y. 1975) (“[T]he district court is possessed

of    the   power   to   stay   its   proceedings    when     there   exists   a

simultaneously pending state court action in which the same dispute

is being litigated by the same parties.”) (emphasis added). For these

reasons, the Court finds that Trans Union has failed to meet its

burden of showing that the interests of justice require a stay. Its

motion is therefore denied.

       The Clerk of the Court is directed to close the entry at docket

number 35.

     SO ORDERED

Dated:       New York, NY
             February 12, 2021




                                      5
